Citation Nr: 0816139	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fibrosarcoma of the anterior 
chest wall.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability, to include as secondary to Agent Orange 
exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral leg disability, other than peripheral neuropathy.
 
6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hand disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The August 2002 rating 
decision denied service connection for headaches, as well as 
a compensable evaluation for residuals of fibrosarcoma.  That 
rating decision also found that new and material evidence had 
not been received to reopen claims for entitlement to service 
connection for a low back disability, a skin disability, 
impaired left eye vision, arthritis of the hands, and 
arthritis of the legs.  In a December 2006 decision, the RO 
increased the evaluation for the residuals of fibrosarcoma to 
10 percent, effective from February 8, 2002. 

The Board observes that service connection has been 
established for bilateral lower extremity peripheral 
neuropathy, associated with Type 2 diabetes mellitus.  
Therefore, the Board's consideration of the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for bilateral leg disability will not 
include consideration of peripheral neuropathy of the lower 
extremities.


FINDINGS OF FACT

1.  By a rating action in April 1997, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for a 
low back disability. Notice of the determination and his 
appellate rights were provided and a timely appeal was not 
completed.

2.  Evidence added to the record since the April 1997 RO 
determination relative to a low back disability, is new, but 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

3.  By a rating action in April 1997, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for a 
skin disability, to include as due to Agent Orange exposure. 
Notice of the determination and his appellate rights were 
provided and a timely appeal was not completed.

4.  Evidence added to the record since the April 1997 RO 
determination relative to a skin disability, to include as 
due to Agent Orange exposure, is new, but does not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim and does not raise a reasonable possibility of 
substantiating the veteran's claim.

5.   By a rating action in April 1997, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hand disability. Notice of the determination and 
his appellate rights were provided and a timely appeal was 
not completed.

6.  Evidence added to the record since the April 1997 RO 
determination relative to bilateral hand disability, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

7.  By a rating action in April 1997, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for 
bilateral leg disability, other than peripheral neuropathy. 
Notice of the determination and his appellate rights were 
provided and a timely appeal was not completed.

8.  Evidence added to the record since the April 1997 RO 
determination relative to bilateral leg disability, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

9.  By a rating action in April 1997, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for 
left eye impaired vision.  Notice of the determination and 
his appellate rights were provided and a timely appeal was 
not completed.

10.  Evidence added to the record since the April 1997 RO 
determination relative to left eye impaired vision, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.

11.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
headache disability.

12.  Throughout the rating period on appeal, the service-
connected fibrosarcoma of the anterior chest wall has been 
manifested by a residual, sensitive, large, oval shaped scar 
over the sternum region that is 13.5 cm in length by 8.2 cm 
in width, depressed in the center to a depth of 6 mm, that 
does not impair the functioning of any affected body part.


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since the 
April 1997 rating decision and the veteran's claim for 
service connection for a low back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).

3.  The RO's April 1997 decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a skin disability, to 
include as due to Agent Orange exposure, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

4.  New and material evidence has not been received since the 
April 1997 rating decision and the veteran's claim for 
service connection for a skin disability, to include as due 
to Agent Orange exposure is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2007).

5.  The RO's April 1997 decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for bilateral hand 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

6.  New and material evidence has not been received since the 
April 1997 rating decision and the veteran's claim for 
service connection for bilateral hand disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
C.F.R.§ 3.156(a)(2007).

7.  The RO's April 1997 decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for bilateral leg 
disability, other than peripheral neuropathy, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

8.  New and material evidence has not been received since the 
April 1997 rating decision and the veteran's claim for 
service connection for bilateral leg disability, other than 
peripheral neuropathy is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §  3.156(a)(2007).

9.  The RO's April 1997 decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a left eye impaired 
vision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).  

10.  New and material evidence has not been received since 
the April 1997 rating decision and the veteran's claim for 
service connection for left eye impaired vision is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a)(2007).

11.  A chronic headache disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

12.  The criteria for an evaluation in excess of 10 percent 
for residuals of fibrosarcoma of the anterior chest wall have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.118, Diagnostic Codes 7818-7804 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In addition, in the context of a claim to reopen, VCAA notice 
must include an explanation of what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice to the 
appellant.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error
can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The record does not reflect that the veteran received VCAA 
notice for his service connection claim for headaches, nor 
for his increased evaluation claim for residuals of 
fibrosarcoma.  Specifically, the record does not reflect that 
the veteran was issued VCAA notice that informed him of what 
evidence was required to substantiate either claim, informed 
him of his and VA's respective duties for obtaining evidence, 
requested that he submit any evidence in his possession 
pertaining to the claims, or that made specific reference the 
relevant diagnostic codes.  

However, the Board finds that with regard to those issues, 
the veteran has not been prejudiced by the lack of adequate 
VCAA notice with regard to these issues.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the record reflects that in a December 2003 Statement of the 
Case (SOC), the veteran was informed of what evidence was 
required to substantiate both claims, of his and VA's 
respective duties for obtaining evidence, and that any 
evidence in his possession pertaining to the claims should be 
submitted.  Also, with respect to the veteran's increased 
evaluation claim, the SOC provided him with the relevant 
diagnostic codes for evaluating the disability at issue, 
including a description of the rating formula for all 
possible schedular ratings under those diagnostic codes.  As 
such, any defect in notice was cured by the veteran's actual 
knowledge of the information and evidence necessary to 
substantiate the claim for service connection as well as his 
claim for an increased evaluation for the service-connected 
disability at issue.

A March 2006 letter advised the veteran that a disability 
rating and effective date would be assigned in the event of 
award of any benefit sought per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the Board finds that the purpose behind the notice 
requirement with regard to both the service connection issue, 
and the increased rating claim, has been satisfied because 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, the veteran was afforded a VA Travel Board hearing 
in August 2007 and it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of these issues.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his service connection and increased 
rating claims, and to respond to VA notices.

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The December 2003 SOC and the March 2006  
notice letter thus conferred actual knowledge of the claims 
requirements upon the claimant and following that with 
appropriate readjudication.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal. See Sanders, supra.

With respect to the veteran's claims to reopen, a February 
2002 letter informed the veteran of his and VA's duties for 
obtaining evidence and what VA had done to help his claims. 
In addition, the veteran was told of what evidence was 
necessary to establish entitlement to the benefit he claimed.  
In addition, the notice informed the claimant that new and 
material evidence could be submitted to reopen the claim and 
indicated what type of evidence would qualify as "new" and 
"material" evidence. The Board notes, however, that the 
veteran was not specifically informed of what evidence would 
be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial, as required by Kent v. Nicholson.

However, the Board finds that the veteran has not been 
prejudiced by the lack of adequate VCAA notice.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this 
regard, the record reflects that the veteran is represented 
and that statements on appeal reflect actual knowledge of 
what is required to substantiate the new and material 
evidence claim.  Further, in the December 2003 Statement of 
the Case (SOC), the veteran was informed of what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denials.  As such, any defect in notice was 
cured by the veteran's actual knowledge of the information 
and evidence necessary to reopen his claims for service 
connection for a skin disability, a low back disability, 
arthritis of the hands, bilateral leg disability, and 
impaired left eye vision.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, the veteran 
was afforded a VA Travel Board hearing in August 2007 and it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

B.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Back Disability

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
back disability.  The record reflects that in an August 1995 
decision, the RO, while acknowledging that the veteran 
experienced low back pain while in service and after service, 
denied the veteran's claim for entitlement to service 
connection for a back disability on the basis that the 
veteran's in-service low back pain did not result in a 
residual disability and that arthritis was not shown during 
the one year presumptive period. The veteran did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105.

In March 1997, the veteran filed to reopen his claim for a 
back disability.  However, in an April 1997 decision, the RO 
found that new and material evidence had not been received to 
reopen the claim as there was no link between any event in 
service and any current back problem.  The veteran did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1997 RO 
denial included the veteran's service medical records and VA 
and private treatment records showing that the veteran was 
treated for a low back disability.

The evidence received since the final April 1997 RO decision 
includes private outpatient records which show post-service 
treatment for a back disability in 1993.  This evidence is 
new because it was not of record at the time of the prior 
final RO denial in April 1997.  However, such evidence, which 
is cumulative of the evidence of record in April 1997, does 
not show that the veteran's current back disability is 
related to his in-service back symptomology, and, thus, does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely whether or not the veteran has current back 
disability that is related to service.  The evidence is also 
not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  In conclusion, 
although the veteran asserts that he has a current back 
disability that is related to service, such contentions are 
redundant of that previously asserted at the time of the 
prior final denial in April 1997.  Thus, the Board concludes 
that evidence received subsequent to the April 1997 RO 
denial, considered in conjunction with the record as a whole, 
is not new and material and the claim for service connection 
for a back disability is not reopened.

2.  Skin Disability

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
skin disability.  The record reflects that in an October 1984 
decision, the RO, while acknowledging that the veteran had a 
current skin disability (tinea pedis of the feet), denied the 
veteran's claim for entitlement to service connection for a 
skin disability, to include on the basis that such condition 
was not related to Agent Orange exposure.  The veteran did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105.

In March 1997, the veteran filed to reopen his claim for a 
skin disability.  However, in an April 1997 decision, the RO 
found that new and material evidence had not been received to 
reopen the claim as there was no additional evidence which 
related to the unestablished fact necessary to substantiate 
the claim.  Specifically, the additional evidence, considered 
in conjunction with the record as a whole, failed to 
establish that the veteran had a current skin disability 
etiologically related to service, to include due to Agent 
Orange exposure.  The veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1997 RO 
denial includes the veteran's service medical records and VA 
and private treatment records showing that the veteran was 
treated for skin lesions.  The evidence also includes a July 
1984 VA Dermatological examination which showed that the 
veteran had tinea pedis and possibly eczema.

The evidence received since the final April 1997 RO decision 
includes a March 2003 VA examination which shows that the 
veteran has moles all over his body.  However, such evidence 
does not show that the veteran's current skin disability is 
related to service.  The aforementioned evidence is new 
because it was not of record at the time of the prior final 
RO denial in April 1997.  However, such evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely whether or not the veteran has a current skin 
disability, to include as due to exposure to Agent Orange, 
that is related to service.  The evidence is also not 
material because when considered by itself, or with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  In conclusion, although the 
veteran asserts that he has a current skin disability that is 
related to service, such contentions are redundant of that 
previously asserted at the time of the prior final denial in 
April 1997.  Thus, the Board concludes that evidence received 
subsequent to the April 1997 RO denial, considered in 
conjunction with the record as a whole, is not new and 
material and the claim for service connection for a skin 
disability is not reopened.

3.  Bilateral Hand Disability and Bilateral Leg Disability, 
other than Peripheral Neuropathy

The veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for 
bilateral hand disability and bilateral leg disability, other 
than peripheral neuropathy. (The Board notes that the veteran 
is service-connected for bilateral lower extremity peripheral 
neuropathy, associated with Type 2 diabetes mellitus).  The 
record reflects that in an August 1995 decision, the RO 
denied such claims for service connection on the basis that 
there was no evidence of either condition in service or 
currently.  No appeals were taken from those determinations.  
As such, they are final.  38 U.S.C.A. § 7105.

In March 1997, the veteran filed to reopen his claim for 
service connection for a hand disability, and his claim for 
service connection for a leg disability, other than 
peripheral neuropathy.  However, in an April 1997 decision, 
the RO found that new and material evidence had not been 
received to reopen the claims as there was no evidence that 
any such disabilities were related to the veteran's active 
service.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1997 RO 
denial included the veteran's service medical records and VA 
and private treatment records. However, none of these records 
show that the veteran complained of, or was treated for a 
hand or leg disability. 

The evidence received since the final April 1997 decision 
includes private outpatient records and VA examination 
reports.  However, such records do not show in-service or 
post-service diagnosis of, or treatment for, a hand 
disability or a leg disability, other than peripheral 
neuropathy.  The aforementioned evidence is new because it 
was not of record at the time of the prior final RO denial in 
April 1997.  However, such evidence does not relate to an 
unestablished fact necessary to substantiate the claims, 
namely whether or not the veteran has current bilateral hand 
disability or bilateral leg disability, other than peripheral 
neuropathy, that is related to service.  The evidence is also 
not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claims.  In conclusion, 
although the veteran asserts that he has current bilateral 
hand and leg disabilities, other than peripheral neuropathy, 
that are related to service, such contentions are redundant 
of that previously asserted at the time of the prior final 
denial in April 1997.  Thus, the Board concludes that 
evidence received subsequent to the April 1997 RO denial, 
considered in conjunction with the record as a whole, is not 
new and material and the claims for service connection for 
bilateral hand disability and bilateral leg disability, other 
than peripheral neuropathy, are not reopened.

4.  Left Eye Impaired Vision

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for left 
eye impaired vision.  The record reflects that in an October 
1984 decision, the RO, while acknowledging that the veteran 
had current left eye defective vision, denied the veteran's 
claim for entitlement to service connection for left eye 
defective vision on the basis that such condition pre-existed 
service and was not aggravated thereby.  The veteran did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105.  
In June 1994, the veteran again filed to reopen the claim, 
however, although the RO reopened the claim in February 1995 
and August 1995 decisions, it again denied it on the basis 
that the veteran had loss of the vision in the left eye prior 
to service (during his childhood) and that it was not 
aggravated by service.  The veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.

In March 1997, the veteran filed to reopen his claim for left 
eye impaired vision.  However, in an April 1997 decision, the 
RO found that new and material evidence had not been received 
to reopen the claim on the basis that there was no evidence 
that veteran's eye problems were due to active military 
service.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1997 RO 
denial included the veteran's service medical records and  a 
VA examination report and private treatment records showing 
that the veteran had defective left eye vision. 

The evidence received since the final April 1997 RO decision 
includes private treatment records showing treatment for a 
left eye disability.  The aforementioned evidence is new 
because it was not of record at the time of the prior final 
RO denial in April 1997.  However, such evidence, which is 
cumulative of the evidence of record in April 1997, does not 
show that the veteran's current left eye disability, which 
pre-existed service, was aggravated by service, and, thus, 
does not relate to an unestablished fact necessary to 
substantiate the claim, namely whether or not the veteran's 
current left eye disability, which pre-existed service, was 
aggravated by service.  The evidence is also not material 
because when considered by itself, or with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.  In conclusion, although the 
veteran asserts that his current left eye impaired vision is 
related to service, such contentions are redundant of that 
previously asserted at the time of the prior final denial in 
April 1997.  Thus, the Board concludes that evidence received 
subsequent to the April 1997 RO denial, considered in 
conjunction with the record as a whole, is not new and 
material and the claim for service connection for left eye 
impaired vision is not reopened.

5.  Headaches

The veteran asserts that service connection is warranted for 
headaches.  In terms of an in-service injury or disease, the 
veteran's service medical records reflect that in February 
1967, the veteran reported experiencing headaches when he 
first put on his glasses for reading.  In October 1973, he 
also reported experiencing headaches, along with a sore 
throat and right neck and face pain.  Additionally, the 
veteran, in a report of medical history completed in 
conjunction with his December 1983 retirement examination, 
reported a history of frequent or severe headaches.  The 
examining physician reported that the veteran experienced 
such headaches intermittently with his blood pressure. 

With respect to a current disability, neither VA nor private 
treatment records reflect that the veteran has complained of, 
or sought treatment for, a current headache disability.  The 
Board acknowledges that the veteran testified that he 
experienced headaches for which his physician, Dr. J. R., 
M.D., prescribed aspirin once day.  (Transcript (T.) at page 
(pg.) 7-8).  However, a review of the treatment records 
submitted by Dr. J. R. and other physicians at Columbia 
Medical Associates, do not reflect that the veteran ever 
complained of, or sought treatment for headaches. Although 
treatment records from Columbia Medical Associates dated in 
October 2003 and May 2004 reflect that one of the veteran's 
numerous medications included that of aspirin, there is no 
evidence that such aspirin was prescribed for headaches.  
Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed headache 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  Hence, although the veteran's service medical 
records reflect that the veteran's complaints of headaches in 
service were associated with his now service-connected 
hypertension, in the absence of demonstration by competent 
evidence of a current, chronic headache disability, there can 
be no valid claim.  

Thus, although the veteran asserts that he has a current 
headache disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current headache disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a headache disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

C.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). The Board must 
consider entitlement to staged ratings for different degrees 
of disability in the relevant time periods, that is, since 
the original grant of service connection.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002, during the pendency of this claim. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of fibrosarcoma of the anterior 
chest wall pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7818-7804.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that the 
fibrosarcoma under Diagnostic Code 7818 is the service-
connected disorder and that the superficial scar under 
Diagnostic Code 7804 is a residual condition.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available. 38 C.F.R. § 4.20.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for a residual scar of fibrosarcoma of the anterior 
chest wall. 

Prior to August 30, 2002, Diagnostic Code 7818 provided that 
malignant new skin growths were to be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment, and Diagnostic Code 7804 
provided that a 10 percent disability evaluation was 
contemplated for a superficial scar that was tender and 
painful on objective demonstration.  However, a 10 percent 
disability evaluation represented the maximum schedular 
rating available under Diagnostic Code 7804.  Consequently, 
the veteran is not entitled to an increased evaluation under 
that Diagnostic Code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in effect prior to August 30, 2002. The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Specifically, the Board has considered the application of the 
versions of Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 
that were in effect prior to August 30, 2002. The criteria 
for those disabilities is set forth at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 (2002).  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the old criteria for a rating in excess of 10 
percent for fibrosarcoma are simply not met.  The Board notes 
that the old versions of Diagnostic Codes 7800, 7801, and 
7802 pertain to evaluating disfiguring scars of the head, 
face, or neck; third degree burn scars; and, second degree 
burn scars. 

However, in this case, there is no evidence that the veteran 
has any such scars and therefore, these diagnostic codes are 
not applicable to the claim.  The Board also notes that a 10 
percent disability evaluation represented the maximum 
schedular evaluation available under Diagnostic Code 7803.  
In addition, Diagnostic Code 7805 provided that other scars 
could be evaluated on the limitation of function of the 
affected part.  In this case, the veteran's fibrosarcoma 
residual scar is located on his chest.  However, there is no 
medical evidence of record showing that he has limitation of 
function of any related body part.  Therefore, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent under the old versions of Diagnostic 
Codes 7800, 7801, 7802, 7802, 7803, and 7805.

As of August 30, 2002, Diagnostic Code 7818 provided that 
malignant skin neoplasms other than malignant melanoma should 
be evaluated as disfigurement of the head, face, or neck (DC 
7800), scars, (DCs 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  Under the revised version of 
Diagnostic Code 7804, a 10 percent disability evaluation 
represented the maximum schedular rating available under 
Diagnostic Code 7804.  Consequently, the veteran is not 
entitled to an increased evaluation under that Diagnostic 
Code.

While the Board has considered whether a higher evaluation 
would be in order under other relevant diagnostic codes 
effective from August 30, 2002, the Board finds that the 
criteria for a rating in excess of 10 percent for his 
residuals of fibrosarcoma are simply not met.  In this 
regard, the Board notes that the revised version of 
Diagnostic Code 7800 (2007) provides the criteria for 
evaluating disfigurement of the head, face, or neck.  
However, the veteran's service-connected fibrosarcoma was 
located on the front of his chest.  As such, the criteria 
under that diagnostic code are not applicable in this case.

The Board also observes that a 10 percent disability 
evaluation represents the maximum schedular evaluation under 
Diagnostic Codes 7802 and 7803 (2007).  

Under Diagnostic Code 7801 (2007) (pertaining to scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion), a 20 percent rating is warranted when the 
area or areas exceeds 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.); while a 40 percent rating requires an 
area or areas exceeding 144 square inches (929 sq. cm.).  

On VA examination in November 2006, the examiner reported 
that the veteran had a large, oval shaped scar over the 
sternum region that was 13.5 cm in length by 8.2 cm in width, 
depressed in the center to a depth of 6 mm, and did not 
impair the functioning of the cervical spine.  However, the 
examiner did indicate that there was atrophy of the 
underlying tissue as the wide excision of the tumor removed 
most of the tissue over the sternum and that there was 
tenderness and hyperesthesia to light touch via monofilament 
within the scar region.  Thus, based on these findings, which 
do not reflect that the veteran's scar exceeds 12 square 
inches, the Board concludes that a higher, 20 percent 
evaluation is not warranted under Diagnostic Code 7801.

In addition, the revised version of Diagnostic Code 7805 
(2007) provides that other scars should be evaluated on 
limitation on of motion of the affected part.  However, as 
discussed above, there is no medical evidence of record 
showing that the veteran has limitation of function of any 
associated body part, as a result of the residual scar of his 
fibrosarcoma of the anterior chest wall.  Thus, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 7805.

Therefore, in weighing the evidence of record, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent under the revised versions of Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, or 7805.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for residuals of fibrosarcoma of the anterior chest 
wall.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for headaches is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
disability, to include as secondary to Agent Orange exposure, 
the claim is not reopened, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability, the claim is not reopened, and the appeal is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral leg 
disability, other than peripheral neuropathy, the claim is 
not reopened, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral hand 
disability, the claim is not reopened, and the appeal is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left eye 
impaired vision, the claim is not reopened, and the appeal is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of fibrosarcoma of the anterior chest wall is 
denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


